18 A.3d 1031 (2011)
206 N.J. 69
In the Matter of Steven Elliot COHEN, an Attorney at Law (Attorney No. XXXXXXXXX).
D-96 September Term 2010, 068079.
Supreme Court of New Jersey.
May 26, 2011.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 10-410, concluding that STEVEN ELLIOT COHEN, formerly of GLEN ROCK, who was admitted to the bar of this State in 1990, should be suspended from the practice of law for a period of three months;
And STEVEN ELLIOT COHEN thereafter having tendered his consent to disbarment as an attorney at law of the State of New Jersey, and the Court having accepted said consent and having disbarred respondent by Order filed this date;
And good cause appearing;
It is ORDERED that the decision of the Disciplinary Review Board in DRB 10-410 is dismissed as moot.